KRUEGER, Judge.
The offense is murder. The punishment assessed is confinement in the state penitentiary for a term of thirty-five years.
The record discloses that on the night of July 15, 1939, appellant killed Rufus Johnson by shooting him with a pistol.
By Bill of Exception No. 1 appellant complains of the action of the trial court in admitting in evidence a purported voluntary confession apparently made to Leo Bishop, a State Ranger, and reduced to writing by the County Attorney of San Augustine County. The formal part thereof reads as follows: “I, L. C. Conn, make the following statement to Leo Bishop, the person who I am in custody of at this time, after I have been duly warned that I do not have to make any statement at all and that any statement that I may make may be used in evidence against me concerning the offenses which this statement is relative to, I make the following voluntary statement to the aforesaid person.”
Appellant objected to its introduction in evidence on the ground that it failed to show that any warning had been given him by the person to whom it was made. Thereupon the State, for the purpose of supplementing the formal part of the alleged confession, elicited from the witness, Leo Bishop, the fact that the purported confession was made to him after he had warned him that he did not have to make any statement, but that any statement which he might make could be used in evidence against him on the trial for the murder of Rufus Johnson. After giving him the warning he (appellant) made the statement. On cross-examination he testified that the warning which he gave to the appellant was that he did not have to make any statement; that if he did make a written statement it could be used for- or against him. The witness testified that he was not only confident but sure that he told appellant that any statement which he made could be used for or against him on the trial of this particular case. Thereupon, appellant again objected to the introduction of the confession on the ground that a sufficient proper warning had not been given. Appellant’s *204objections were overruled, the confession was admitted in evidence and appellant duly excepted.
The questions herein presented are not new. They have been before this court in a number of cases which sustain the appellant’s contention. See Young v. State, 54 Tex. Cr. R. 417. It was again squarely before this court in the case of Jenkins v. State, 60 Tex. C. R. 236, in which case Judge Ramsey, then a member of this court, dissented from the rule announced by the majority members of the court. However, this court has since then adhered to the rule of' the majority. See Henzen v. State, 62 Tex. Cr. R. 336; Boxley v. State, 100 Tex. Cr. R. 334, 273 S. W. 589; Justice v. State, 112 Tex. Cr. R. 586, 18 S. W. (2d) 657; Miller v. State, 113 Tex. Cr. R. 417, 21 S. W. (2d) 304; Grice v. State, 115 Tex. Cr. R. 64, 29 S. W. (2d) 793.
If the officer who had appellant under arrest warned him that any statement which he (appellant) might make could be used for or against him, it did not meet the requirements of Art. 727, C. C. P. relating to confessions, and therefore the same was inadmissible in evidence. See Adams v. State, 86 S. W. 334, 48 Tex. Cr. R. 90. Many other cases on the subject could be cited. Inasmuch as the question has been fully discussed in the cases cited, a further discussion thereof is deemed unnecessary.
For the error pointed out, the judgment of the trial court is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.